IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

WICKERSHAM CONSTRUCTION & *
ENGINEERING, INC. ®
Vv. * Civil Action No. CCB-16-4087
%
THE TOWN OF SUDLERSVILLE, *
MARYLAND *
MEMORANDUM

Pending before the court is the plaintiff's motion for partial summary judgment. On June
6, 2019, the court heard oral argument in this matter, For the reasons stated below, the court will
deny the motion. |

FACTUAL AND PROCEDURAL HISTORY

This case involves. a prolonged contractual dispute between plaintiff Wickersham
Construction and Engineering (“Wickersham”) and defendant the Town of Sudlersville, Maryland
(“Sudlersville”). The parties have been engaged in a years-long disagreement regarding
Wickersham’s construction of an updated wastewater treatment system for Sudlersville, and the
court will recite only the relevant portions of the parties’ history here.

' Sudlersville is a town located on the Eastern Shore of Maryland. Populated by
approximately 560 residents, Sudlersville is a small, quiet community with two town employees
and an annual budget under $400,000.00, Ex. 8, ECF 42-8 at §§ 2-3. Elizabeth Manning,
Sudlersville’s town administrator, manages much of the town’s affairs by working two days a
week from 9:30 a.m. until 5:00 p.m. and another partial day each week from 1:00 p.m. until 5:00
p.m. Ex. 1, ECF 63-2 at p. 3.

By virtue of its proximity to the Chesapeake Bay, Sudlersville was required to update its

wastewater treatment system. Unable to afford the approximately $8,000,000.00 update on its

 
own, the town received significant grant funding from the federal and state government to enable
Sudlersville to finance the project. The sources of the grant funding included the U.S. Department
of Agriculture (“USDA”) and the Maryland Department of the Environment (“MDE”). Ex. 1,
ECF 63-2 at p. 4.

On July 18, 2014, the parties entered into a contract for the installation and construction of
the updated wastewater treatment system. The contract is comprised of three separate documents:
the form of agreement, Ex. 2, ECF 56-4, the standard general conditions, Ex. 3, ECF 56-5, and the
supplementary conditions, Ex. 4, ECF 56-6, The supplementary conditions note that the USDA
financed the project in whole or in part, and that the USDA had to approve all payment applications
prior to payment being made. Ex. 4, ECF 56-6 at 7 SC-101.A.2, SC-101.A4.3.

The contract was based on a form contract that USDA provided to the parties, but a
boilerplate paragraph requiring interest for late payments was excluded from the final agreement.
See Ex. 2, ECF 56-4 at p. 4; Angela Tilghman Dep., Ex. 2, ECF 63-3 at p. 3. The USDA and the
MDE were not parties to the contract and were not involved in its drafting, although the contract
acknowledged explicitly that the USDA funded the project. Ex. 4, ECF 56-6 at § SC-1.01.A.2.
The contract specified that it is to be governed by Maryland law. Ex. 3, ECF 56-5 at 917.05. The
parties do not dispute that this contract is valid and enforceable.

The contract obligated Sudlersville to pay Wickersham for its construction services, and
payments essentially were due twenty days after Wickersham submitted the request for payment,

referred to as the “payment application.”’ Ex. 3, ECF 56-5 at J 14.02. The contract provided for

 

' The parties’ construction contract states that:

Engineer will, within 10 days after receipt of each Application for Payment, either indicate
in writing a recommendation of payment and present to [sic] Application to Owner or
return the Application to Contractor indicating in writing Engineer’s reasons for refusing

 
twenty such payment applications. At the time of oral argument, all of the payment applications
except payments nineteen and twenty, totaling approximately $125,000.00, had been satisfied, and
the outstanding payments form the center of the parties’ dispute.” |

Neither party disputed that every submitted payment application was paid after the 20-day
period. Ms. Manning claimed that, due to the grant funding of the project, she would complete
payment requests immediately after receiving approval of the requests and the related funds from
MDE or USDA, with KCI’s certification. Ex. 1, ECF 63-2 at p. 12. Despite the payment schedule
outlined in the contract, no payments were satisfied on time, and most were paid significantly after
the expiration of the 20-day period. Ex. 7, ECF 56-9 at pp, 1-2.

After the first eight payments were paid late and with payments nine and ten past due,
Wickersham notified Sudlersville on or about September 9, 2015, that it was considering
suspending work on the project. Ex. 8, ECF 56-10. On September 22, 2015, Wickersham
suspended work. Ex. 9, ECF 56-11. In an attempt to rectify the problems regarding its payments,
Sudlersville then obtained separate financing from Shore National Bank to serve as an
intermediary source of funds while the USDA reviewed payment applications. In addition to the

notices regarding suspension, Wickersham sent Sudlersville at least one letter regarding the

 

to recommend payment. In the latter case, Contractor may make the necessary corrections
and resubmit the Application:

Standard General Conditions, Ex. 3, ECF 56-5 at § 14.02B1. Further, the contract provides that “[t]en days
after presentation of the Application for Payment to Owner with Engineer’s recommendation, the amount
recommended will (subject to the provisions of Paragraph 14.02D) become due, and when due will be paid
by Owner to Contractor,” resulting in the 20-day period noted above. Jd. at § 14.02C1.

* During the June 6, 2019, hearing, Wickersham clarified that, in providing information about how each of
the eighteen completed payments were paid late, it was attempting to illustrate the history between the
parties rather than asserting a claim for breach of contract based on those late payments. It is unclear how
much of the total damages requested in the amended complaint reflect damages incurred solely due to
outstanding payments nineteen and twenty, but the court need not resolve the issue at this time, given that

Wickersham has requested summary judgment solely on the issue of liability rather than liability and
damages.
delayed payments. Ex. 4; ECF 63-5. On March 7, 2016, Wickersham resumed work on the project
following assurances from Sudlersville that it would make payments on time due to its separate
financing through Shore National Bank, Ex. 1, ECF 56-2 at J 8-9.

Wickersham claimed that it reached substantial completion on the project no later than
November 3, 2016, Ex. 5, ECF 56-7 at p. 3, and that it therefore termiinated the project on
September 19, 2017, Ex. 13, ECF 56-15 at p. 1. During the June 6 hearing, Wickersham asserted
that the plant’s upgrades have operated in compliance with the project’s terms for three years. As
a result, Wickersham claimed that it has long been owed payments nineteen and twenty, and that
Sudlersville’s failure to complete these payments constituted breach of contract.

Sudlersville disputed Wickersham’ s claim, asserting that, while the plant was operational
throughout the project’s construction, the project remains open under the terms of the contract due
to Wickersham’s failure to satisfy certain conditions precedent to termination of the contract. This,
Sudlersville claimed, insulated it from liability for failure to complete the final two payment
applications, as its payment obligation could not be triggered absent completion of those
conditions precedent. Additionally, Sudlersville noted that it had not, at the time of the June 6
hearing, received approval of those payment applications from either USDA or KCI, precluding it
from completing the payment applications pursuant to the contract’s terms.

Wickersham initiated suit on December 23, 2016, and filed its amended complaint on
January 1, 2018, after the parties were unable to reach an agreement in mediation. Following oral
argument in this matter on June 6, 2019, the court now will deny the motion for partial summary

judgment for the reasons set forth below.

 
STANDARD OF REVIEW

Federal Rule of Civil Procedure 56(a) provides that summary judgment should be granted
“if the movant shows that there is no genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law.” Fed, R. Civ. P. 56(a) (emphases added). “A dispute is
genuine if “a reasonable jury could-return a verdict for the nonmoving party.”” Libertarian Party
of Va. v. Judd, 718 F.3d 308, 313 (4th Cir. 2013) (quoting Dulaney v. Packaging Corp. of Am.,
673 F.3d 323, 330 (4th Cir. 2012)). “A fact is material if it ‘might affect the outcome of the suit
under the governing law.’” Jd. (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
(1986)}. Accordingly, “the mere existence of some alleged factual dispute between the parties will
not defeat an otherwise properly supported motion for summary judgment[.]” Anderson, 477 US.
at 247-48. The court must view the evidence in the light most favorable to the nonmoving party,
Tolan v. Cotton, 134 §. Ct. 1861, 1866 (2014) (per curiam) (citation and quotation omitted), and
draw all reasonable inferences in that party’s favor, Scott v. Harris, 550 U.S. 372, 378 (2007)
(citations omitted); see also Jacobs v. N.C. Admin. Office of the Courts, 780 F.3d 562, 568-69 (4th
Cir. 2015). At the same time, the court must “prevent factually unsupported claims and defenses
from proceeding to trial.” Bouchat v. Balt. Ravens Football Club, Inc., 346 F.3d 514, 526 (4th
Cir. 2003) (quoting Drewitt v. Pratt, 999 F.2d 774, 778-79 (4th Cir. 1993)).

ANALYSIS

Ultimately, the court concludes that a genuine dispute regarding an issue of material fact
exists, and for that reason it will deny Wickersham’s motion for partial summary judgment. As
noted above, the parties agree that Sudlersville has yet to complete payment applications nineteen
and twenty, which are owed upon completion of the final inspection. At the nucleus of the parties’

dispute are the questions of whether the project was ever completed, and what level of completion

 
would trigger Sudlersville’s obligations to complete payment applications nineteen and twenty.

_Included in the contract between Wickersham and Sudlersville were the requirements that,
prior to Sudlersville’s final payment becoming due: (1) Wickersham and Sudlersville would
participate in a final inspection of the plant with KCI; (2) KCI would issue its approval of the
project’s completion; (3) Wickersham would submit its final payment application to KCI; and (4)
KCI would, upon its approval of the payment application, send the payment application to
Sudlersville for payment.

During the June 6 hearing, Sudlersville claimed that these requirements are conditions
precedent to its obligation to complete payment applications nineteen and twenty, and they had
not been satisfied at the time of the hearing. Wickersham, in turn, claimed that Sudlersville’s
invocation of the conditions precedent defense was merely a semantic attempt to disclaim its
payment obligations, and that such requirements were standard in construction contracts and
understood to have no effect on a contractee’s obligation to submit payments to a contractor.

“A breach of contract is a failure without legal excuse to perform any promise which forms
the whole or part of a contract.” Corsair Special Situations Fund, L.P. v. Engineered Framing
Sys., Inc., 694 F. Supp. 2d 449, 455 (D. Md. 2010) (internal citation and quotation marks omitted).
Under Maryland law, “[a] condition precedent in a contract is a fact, other than mere lapse of time,
which, unless excused, must exist or occur before a duty of immediate performance of a promise
arises.” Chevron U.S.A. Inc. v. Apex Oil Co., Inc., 113 F. Supp. 3d 807, 821 (D. Md. 2015) (citing
Chirichella v. Erwin, 270 Md. 178, 182 (1973)) (internal quotation marks omitted); Corsair, 694
F. Supp. 2d at 455. Further, “a party suing on the contract must first prove his own performance,
or an excuse for nonperformance, in order to recover for any breach by the opposing party.” White

Marlin Open, Inc. v. Heasley, 262 F. Supp. 3d 228, 253 (D. Md. 2017) (internal citation and

 
quotation marks omitted). “It is fundamental that where a contractual duty is subject to a condition
precedent, whether express or implied, there is no duty of performance and there can be no breach
by nonperformance until the condition precedent is either performed or excused.” /d. (internal
citation and quotation marks omitted); see also Perini/Tompkins Joint Venture v. Ace Am. Ins. Co.,
738 F.3d 95, 103 (4th Cir. 2013).

The parties” contract appears to establish several conditions precedent for Sudlersville’s
obligation to complete its final payment. The final inspection, KCI’s approval of such an
inspection, Wickersham’s submission of the payment application to KCI, and KCI’s submission
of the payment application to Sudlersville for payment all constitute facts, other than mere lapses
in time, which must occur before Sudlersville is required to make its final payment. Sudlersville,
as it noted during the June 6 hearing, cannot complete a payment application it has not recetved
from KCI, and KCI’s approval of the final inspection is required for approval of the payment
application. Also, the contract required the USDA to approve certain payment applications prior
to payment, something that Sudlersville claimed has not happened, as evidenced by the fact that
Sudlersville had not received the payment applications at the time of the hearing, On the other
hand, if Wickersham has a valid claim for payment, it should not be arbitrarily defeated by an
unreasonable failure to approve that payment.

Despite Wickersham’s claim that Sudlersville’s request for adherence to the conditions
precedent is semantic, there remain genuine disputes regarding whether there was any

understanding between the parties that KCI’s approval was not required to complete payment
applications nineteen and twenty. Additionally, there is a genuine dispute of material fact

regarding why KCI has not approved the final payments. Furthermore, Wickersham’s claim that

 

* Beyond the parties’ dispute regarding why KCI has not approved the final payment applications,
Wickersham also claims that it is entitled to interest for these payments despite the omission of the
the plant has operated according to USDA and MDE’s standards for three years now is not
dispositive, as the contract appears to require more than for the plant’s updates to be operational
to trigger Sudlersville’s obligation to complete final payment.

Accordingly, multiple disputes remain about the extent of liability on the part of
Sudlersville to Wickersham, as well as any damages that might follow. These issues can best be
resolved on a full factual record following a bench trial. The motion for partial summary judgment
will therefore be denied.

CONCLUSION
For the foregoing reasons, the court will deny Wickersham’s motion for partial summary

judgment. Counsel will be contacted to set a trial date. A separate order follows.

__ ar/iq _ Oh
Date Catherine C. Blake

United States District Judge

 

boilerplate language, regarding interest for late payments from the parties’ contract, noted supra,
considerably increasing the disputed amount owed.
